Quillian, Presiding Judge.
Defendant appeals his conviction under an indictment charging him with burglary. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has *465filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the points raised are not meritorious and an independent examination discloses no errors of any substance. Therefore, this court has granted the motion to withdraw and we affirm the conviction. The evidence adduced at trial was sufficient to enable a rational trier of fact to find the defendant’s guilt of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
Decided February 17, 1983.
Walter Rouse, pro se.
Gary C. Christy, District Attorney, for appellee.

Judgment affirmed.


Sognier and Pope, JJ., concur.